DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action responds to the Amendment filed 28 July 2022. By this amendment, claims 2 and 4 are amended. Claims 2-5 remain pending.

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 2 and 4, and claims 3 and 5 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a nitrogen concentration in the oxide semiconductor layer is 1x1019 atoms/cm3 or less. The arguments dated 28 July 2022, specifically wherein the cited prior art fails to teach a specific nitrogen concentration of the oxide semiconductor layer, are persuasive. More particularly, Applicants allege that the instant specification, at paragraphs [0042]-[0046], [0055]-[0079] and [0091]-[0101], disclose specific steps which are taking during the manufacturing process to “prevent or limit nitrogen introduction,” and thus the results achieved by the disclosure of Nakata et al (US Patent Application Publication 2010/0123132), as modified by Sakakura et al (US Patent Application Publication 2009/0134399), which do not pursue these measures, are not necessarily as low in nitrogen in the oxide semiconductor layer as the results of the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899